Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This communication is responsive to Amendment filed 05/17/2021.
Claims 2-21 are pending in this application.  Claims 2, 10, and 18 are independent claims.   In Amendment, claim 1 is cancelled and claims 2-3, 10-11, and 18-19 are amended.  This Office Action is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-12 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durst, Jr. et al. (U.S. 2001/0032252 A1) in view of Young et al. (U.S. 2003/0093563 A1).
Re claim 2, Durst, Jr. et al. disclose in Figures 1-19 a computer implemented method comprising: receiving, by a computer processor, a publication request that identifies content to be published in an online publication (e.g. Figures 1-2 and paragraphs [0008-0009] with the 
Re claim 3, Durst, Jr. et al. disclose in Figures 1-19 receiving, via the publication request, publisher identifier information associated with the publisher, wherein generating the scannable code that encode the first network address comprises encoding the publisher identifier information with the string of characters (e.g. paragraphs [0008-0009 and 0018]). 

Re claim 8, Durst, Jr. et al. disclose in Figures 1-19 the content comprises an item listing that includes at least one of a title, a keyword, a sales price, and an item description (e.g. Figure 3 and paragraphs [0058, 0069]). 
Re claim 9, Durst, Jr. et al. disclose in Figures 1-19 the scannable code comprises a barcode (e.g. abstract and paragraphs [0010 and 0033]). 
Re claim 10, it is a system claim having similar limitations cited in claim 2.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 11, it is a system claim having similar limitations cited in claim 3.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 12, it is a system claim having similar limitations cited in claim 4.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 16, it is a system claim having similar limitations cited in claim 8.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 8.
Re claim 17, it is a system claim having similar limitations cited in claim 9.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 9.
Re claim 18, it is a medium claim having similar limitations cited in claim 2.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 19, it is a medium claim having similar limitations cited in claim 3.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 3. 

Re claim 21, it is a medium claim having similar limitations cited in claim 9.  Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 9.

Claims 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durst, Jr. et al. (U.S. 2001/0032252 A1) in view of Young et al. (U.S. 2003/0093563 A1) and further in view of Silverbrook et al. (U.S. 2004/0138951 A1).
Re claim 5, Durst, Jr. et al. in view of Young et al. fail to disclose in Figures 1-19 detecting a transaction associated with the online publication; and compensating the publisher based at least in part on the transaction.  However, Silverbrook et al. disclose detecting a transaction associated with the online publication; and compensating the publisher based at least in part on the transaction (e.g. abstract and paragraph [0469]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add detecting a transaction associated with the online publication; and compensating the publisher based at least in part on the transaction as seen in Silverbrook et al.’s invention into Durst, Jr. et al.’s invention because it would enable to pay for the service efficiently. 
Re claim 6, Durst, Jr. et al. in view of Young et al. fail to disclose in Figures 1-19 compensating the publisher comprises: compensating the publisher based at least in part on the transaction being a sale transaction or an account registration transaction. However, Silverbrook et al. disclose compensating the publisher comprises: compensating the publisher based at least in part on the transaction being a sale transaction or an account registration transaction (e.g. abstract and paragraph [0469]).  Therefore, it would have been obvious to a person having 
Re claim 7, Durst, Jr. et al. in view of Young et al. fail to disclose in Figures 1-19 compensating the publisher a higher compensation for the sale transaction than for the account registration transaction.  However, Silverbrook et al. disclose compensating the publisher a higher compensation for the sale transaction than for the account registration transaction (e.g. paragraphs [0559 and 0562]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add compensating the publisher a higher compensation for the sale transaction than for the account registration transaction as seen in Silverbrook et al.’s invention into Durst, Jr. et al.’s invention because it would enable to pay for the service fairly.
Re claim 13, it is a system claim having similar limitations cited in claim 5.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 14, it is a system claim having similar limitations cited in claim 6.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 6.
Re claim 15, it is a system claim having similar limitations cited in claim 7.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 7.

Response to Arguments
Applicant's arguments with respect to claims 2-21 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2003/0093563

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443